IN THE
                          TENTH COURT OF APPEALS

                                 No. 10-12-00483-CR

HAROLD ALEXANDER JACKSON,
                                                             Appellant
v.

THE STATE OF TEXAS,
                                                             Appellee



                            From the 87th District Court
                              Freestone County, Texas
                             Trial Court No. 11-067-CR


                                       ORDER

       The reporter’s record in this appeal was originally due on February 12, 2013.

TEX. R. APP. P. 35.2(a). In a letter dated March 22, 2013, the Clerk of this Court notified

the court reporter, Helen C. Wooten, that the reporter’s record had not been filed.

Wooten did not respond to this letter. Thus, the Clerk of this Court sent Wooten a

second letter dated April 26, 2013, notifying Wooten that the reporter’s record had not

been filed and requesting a response within ten days. On April 29, 2013, Wooten

responded by requesting a thirty-day extension to file the reporter’s record in this case.
Thereafter, we ordered Wooten to file the reporter’s record within thirty-five days of

May 9, 2013. We also notified Wooten that a failure to file the reporter’s record within

thirty-five days of May 9, 2013 would result in the case being abated to the trial court

for a hearing to determine a date certain when the reporter’s record could be completed

and filed.

        Because Wooten did not file the reporter’s record in this case within thirty-five

days of May 9, 2013, on July 25, 2013, we abated and remanded this case to the trial

court for a hearing to determine a date certain by when the reporter’s record can be

filed in a manner that does not further delay the prosecution of this appeal or have the

practical effect of depriving appellant of his right of appeal.    We ordered that the

hearing take place within twenty-one days of July 25, 2013.

        On August 19, 2013, we received the reporter’s record in this case. Included with

the record was a letter from the trial judge, the Honorable Deborah Oakes Evans of the

87th Judicial District Court of Freestone County, Texas. The letter stated that, with

regard to our abatement order, a hearing was conducted on August 15, 2013, and that

an official record of the hearing was made by Misty M. McAdams, Certified Court

Reporter. The trial judge further noted that the record of the August 15, 2013 hearing

would be filed within seven days. We have not yet received this record.

        Moreover, with regard to the reporter’s record that was filed on August 19, 2013,

we note that it is incomplete and non-compliant with the rules governing the

preparation of reporter’s records. First, the record is missing State’s exhibit 15, which

the master index indicates is a DVD. Second, the reporter’s record does not comply

Jackson v. State                                                                   Page 2
with Section 6.4 of the Uniform Format Manual for Texas Court Reporters, which

provides that exhibits must be contained in volumes separate from testimony.

        As stated before, it is the joint responsibility of this Court and the trial court to

ensure that the appellate record is timely filed. Id. at R. 35.3(c). Further, this Court may

enter any order necessary to ensure the timely filing of the appellate record.            Id.

Accordingly, we order the trial court to conduct a hearing within twenty-one days of

the date of this order to determine why State’s exhibit 15 and the supplemental

reporter’s record from the August 15, 2013 hearing have not been filed. With regard to

the formatting of the reporter’s record, we inform the court reporters that all records

filed in the future must comply with the provisions of the Uniform Format Manual for

Texas Court Reporters, including Section 6.4. Because of the delay in this case, we will

accept the previously-filed reporter’s record as filed for this time only, even though the

record is non-compliant with the Uniform Format Manual for Texas Court Reporters.

        The court reporter is ordered to file a supplemental reporter’s record with this

Court containing the transcription of the hearing within seven days of the hearing.

Further, the district clerk shall file a supplemental clerk’s record with this Court

containing the trial court’s findings and order within seven days of the hearing.



                                                         PER CURIAM




Jackson v. State                                                                       Page 3
Before Chief Justice Gray,
       Justice Davis, and
       Justice Scoggins
Order issued and filed October 3, 2013
Do not publish




Jackson v. State                         Page 4